GRIMES, Judge.
While admitting that he told the undercover agents that the tablets he was offering were LSD, appellant claimed at his trial that they were really birth control pills. The state chemist said it was LSD and the jury agreed. Appellant’s conviction and five-year sentence for illegal delivery of LSD is affirmed.
However, the adjudication and six-month sentence for direct criminal contempt must be set aside because the judge failed to follow the procedure prescribed by Rule 3.830, RCrP. Speller v. State, Fla.App.2d, 1974, 305 So.2d 231. Nothing herein shall preclude further proceedings on the charge of contempt.
Affirmed in part; reversed in part.
BOARDMAN, Acting C. J., and SCHEB, J., concur.